                                                                                                                                             •
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                                  ~~ ~     "'


                                    UNITED STATES DISTRICT COU T \-~: ~~·::1
                                               SOUTHERN DISTRICT OF CALIFORNIA                            L2~
                     United States of America                                                    [:fl:~Cfj'RT
                                                                           JUDGMENT IN ~obmMJ~t"M'i        1roRNIA
                                     V.                                    (For Offenses Committed   ~~::.1'.,1ber I,   1987) ;   Dl::YUTY



                    Salvador Toribio-Gonzalez                              Case Number: 19-cr-00267-WVG

                                                                           Cassandra Lucinda Lopez
                                                                           Defendant's Attorney


REGISTRATION NO. 73442298

THE DEFENDANT:
 IZI pleaded guilty to count(s) _1_o_f_In_fi_o_rm_at_io_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                        Count Number(s)
8:1325                            Improper Entry by an Alien (Misdemeanor)                                 1

 D The defendant has been found not guilty on count(s)
                                  --------------------
 0 Count(s)                           dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         1/22/2019
                                                                         Date of Imposition of Sentence


                                                                         (J)~
                                                                         HONORABLE WILLIAM V. GALLO
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                                  19CR267-WVG
